Pee Curiam :
. We find no error in this record. The plaintiff paid the premium to his broker at the time the insurance was effected. The broker was not the agent of the defendant company, and the payment to him was not, therefore, a payment to the company. But the premium was charged against the broker by Mr. Ermentrout, who was the recognized agent of the company, and was paid to him in the due and regular course of business between them. The payment to Mr. Ermentrout was a payment to the company. The agent had periodical settlements with his principal, and the premium was regularly accounted for in this manner.
Had the company succeeded in canceling the policy before the fire, it would have had a good defence. This was not done. It evidently intended to do so, but the act was not consummated. The intention was not communicated to the plaintiff, and the company never returned the premium, nor offered to do so. Under these circumstances, there was no cancellation. None of the assignments requires special notice.
Judgment affirmed.